         Case 6:19-cv-01163-MC         Document 17       Filed 01/07/20   Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


BRIAN J. BOQUIST,

               Plaintiff,                                   Civ. No. 6:19-cv-001163-MC

       v.                                                   JUDGMENT

OREGON STATE SENATE PRESIDENT
PETER COURTNEY, in his official
capacity, SENATOR FLOYD
PROZANSKI, in his official capacity as
Chairman of the Senate Special Committee on
Conduct, SENATOR JAMES MANNING,
in his official capacity as member of the
Special Senate Conduct Committee,
DEXTER JOHNSON, in his official capacity
as Legislative Counsel, DARON HILL, in his
official capacity as Legislative Administration
Director, JESSICA KNIELING, in her
official capacity as interim Human Resources
Director, BRENDA BAUMGART &
MELISSA HEALY, in their official capacity
as contract investigators to the Oregon State
Senate, and all in their official capacities in
the Legislative Branch of the State of Oregon,

            Defendants.
_____________________________

MCSHANE, Judge:

       Based on the record, this action is dismissed with prejudice.

IT IS SO ORDERED.



1 – JUDGMENT
      Case 6:19-cv-01163-MC       Document 17    Filed 01/07/20   Page 2 of 2




     DATED this 7th_ day of January, 2020.



                                   _     /s/ Michael J. McShane_______
                                              Michael McShane
                                        United States District Judge




2 – JUDGMENT
